Citation Nr: 1818620	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

The Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971 in the United States Marine Corps.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The April 2012 rating decision denied service connection for, inter alia, the issue on appeal, as well as service connection for peripheral neuropathy, bilateral lower extremities and peripheral neuropathy, bilateral upper extremities.  The Veteran filed a timely notice of disagreement, which addressed hypertension and peripheral neuropathy, bilateral upper extremities; however, he did not address peripheral neuropathy of the bilateral lower extremities.  In May 2014, the RO granted peripheral neuropathy of the right upper extremity, and issued a Statement of the Case (SOC) upholding the denial of service connection for hypertension and peripheral neuropathy of the left upper extremity.  The Veteran filed a timely VA Form 9, perfecting an appeal only in regards to the issue of service connection for hypertension.

In November 2017, the Veteran and his spouse testified at a travel board hearing in St. Louis, Missouri, before the undersigned Veterans Law Judge.  The Board heard testimony on the issues of service connection for hypertension, as well as service connection for peripheral neuropathy of the left lower extremity.  However, as described above, the Veteran did not appeal the issue of service connection for peripheral neuropathy of the left lower extremity.  Indeed, the record reflects that he did not file a notice of disagreement to the April 2012 rating decision in regards to this issue.  Therefore, although the Board heard testimony at the November 2017 hearing on this issue, service connection for peripheral neuropathy of the left lower extremity is not in fact properly before the Board and will not be addressed further herein.

The issue properly on appeal, that of entitlement to service connection for hypertension, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed prior to final adjudication of the matter on appeal.  First, the Board finds that there may be outstanding VA treatment records.  At the November 2017 hearing, the Veteran indicated that he would be receiving further treatment for his hypertension in February 2018 from his VA primary care physician.  The Veteran testified that he receives all of his medical care from the VA, with the exception of private treatment for his cancer.  The Board will remand to obtain any outstanding VA treatment records.

In addition, the Board finds that a new VA medical opinion is needed.  The April 2014 VA examiner addressed only if the Veteran's hypertension is proximately due to or the result of the Veteran's diabetic nephropathy.  It did not address whether the Veteran's hypertension was aggravated by his diabetes.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Consequently, an addendum opinion that adequately considers the aggravation prong of secondary service connection and direct causation must be obtained. 

In addition, in his VA Form 9, the Veteran stated that he believes that the anatomical loss of both feet and the fact that he cannot exercise has led to weight gain and hypertension.  The Board will remand to obtain an opinion addressing this alternative theory of entitlement.

Finally, the April 2014 VA examiner did not address whether the Veteran's hypertension is related Agent Orange exposure during his service in the Republic of Vietnam.  Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303 (d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. 

In this case, the April 2014 VA examiner addressed only if the Veteran's hypertension was secondary to diabetic nephropathy and did not address whether the Veteran's hypertension was related to herbicide exposure during active service.  Accordingly, the Board finds that the AOJ should obtain a supplemental VA medical opinion. 

Accordingly, the appeal is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records and associate them with the claims file, to include records from VA facilities in St. James, Missouri, and/or Columbia, Missouri.

2.  After the above development is completed, refer the claims file to the VA examiner who conducted the April 2014 VA examination for hypertension (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

The examiner is requested to offer the following opinions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's claimed hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  The examiner must address the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's claimed hypertension was aggravated by a service-connected disability, to include diabetes mellitus type 2 or anatomical loss of both feet.

The examiner should note that two opinions are being requested: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the hypertension prior to aggravation by the service-connected disability(ies).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




